Case 8:20-cv-00043-SB-ADS Document 166-5 Filed 03/05/21 Page 1 of 2 Page ID #:2170




  Heidari Declaration - Exhibit 1
                   Case 8:20-cv-00043-SB-ADS Document 166-5 Filed 03/05/21 Page 2 of 2 Page ID #:2171


Exhibit 1. Total Fees Charged by the Student Loan Debt Relief Companies ("SLDR Companies")

                                                                                                     Direct       Secure
                                                   Docu Prep    Certified Doc    Assure Direct   Document     Preparation   Total, all SLDR
                                                      Center    Prep Services         Services    Solutions      Services      Companies
RAM Records (ACH Transactions)
Payments Received                                 $1,898,864
Refunds                                            $397,837
Net Fees Charged                                  $1,501,027                                                                   $1,501,027

Debt Pay Gateway Records (ACH Transactions)*
Net Fees Disbursed to SLDR Company                $4,938,116      $2,899,070       $2,633,157    $1,524,600   $1,418,973     $13,413,916
Net Fees Disbursed to Docs Done Right               $770,633        $454,543         $394,219      $213,970     $200,360      $2,033,725
Net Fees Charged by SLDR Company                  $5,708,749      $3,353,612       $3,027,376    $1,738,570   $1,619,333     $15,447,640

Docs Done Right Records (Credit Cards)
Payments Received                                 $1,562,609        $458,827         $383,613     $165,232      $229,148       $2,799,429
Refunds                                               $9,117            $894                          $744        $1,299          $12,054
Chargebacks                                          $23,921          $4,919           $6,534         $799                        $36,173
Net Fees Charged                                  $1,529,571        $453,014         $377,078     $163,689      $227,849       $2,751,202

Net Fees Charged, All Sources                     $8,739,347      $3,806,626       $3,404,455    $1,902,259   $1,847,182     $19,699,870

* Payment and refund information for Debt Pay Gateway transactions is summarized in Exhibit 2
